Citation Nr: 0841251	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for mechanical low back 
pain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The appellant had service in the Tennessee Army National 
Guard from April 1986 to February 1992.  He had additional 
service in the U. S. Army Reserve from a date in 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant was issued a supplemental statement of the case 
(SSOC) in August 2008 wherein he was advised that he had 60 
days to submit additional evidence, after which time his case 
would be returned to the Board.  The appellant submitted a 
statement from a physician in August 2008.  It was received 
at the Appeals Management Center (AMC) in September 2008.  
The AMC did not issue a SSOC to address the evidence and 
forwarded it to the Board where it was received in November 
2008.

The appellant did not waive consideration of the statement by 
the agency of original jurisdiction (AOJ).  However, the 
statement is duplicative of a prior statement from that 
physician received in May 2008 and addressed in the SSOC of 
August 2008.  Accordingly, there is no requirement for the 
AOJ to consider the statement in the first instance.  
38 C.F.R. § 20.1304 (2008).  Further, as the statement is 
duplicative of earlier evidence, there was no need for the 
AMC to issue a SSOC.  38 C.F.R. § 19.31 (2008).  


FINDINGS OF FACT

1.  The appellant was serving on active duty for special 
work, with no pay, orders on the weekend of May 5-6, 1990.

2.  The appellant suffered a back strain while performing 
sit-ups on his weekend drill in May 1990.  

3.  The appellant's current mechanical low back pain and 
degenerative arthritis of the lumbar spine are not related to 
his service or any aspect thereof.


CONCLUSION OF LAW

Mechanical low back pain and degenerative arthritis of the 
lumbar spine were not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the Tennessee Army National Guard 
(TARNG) from April 1986 to February 1992.  He also served in 
the U.S. Army Reserve from a time in 1992 to July 1996.  The 
appellant had an initial period of active duty for training 
(IADT) from August 4, 1986, to October 2, 1986.  He had a 
period of active duty for training (ACDUTRA) from August 13, 
1987 to November 3, 1987.  The appellant has stated that he 
performed no drills or training with the U. S. Army Reserve.

The appellant claims that he injured his lower back while at 
an inactive duty for training (INACDUTRA) drill in May 1990.  
He further claims that his current back disorder is directly 
attributable to his injury in 1990.  He does not allege any 
other injury at any other time during his TARNG or Reserve 
service.  

The appellant's service treatment records (STRs) are negative 
for any reports of problems with back pain or a back injury 
at any time.  A copy of an officer evaluation report, for the 
period from June 1991 to January 1992, did not mention any 
restrictions on the appellant's activities.  In fact, the 
report noted that the appellant passed his physical fitness 
standards in June 1991.  

The appellant submitted a copy of TARNG Orders 69-58 to show 
that he, along with a number of other individuals, was given 
active duty for special work (ADSW) non-pay orders, with his 
consent, for the weekend of May 5-6, 1990.  The appellant 
contends he suffered a back injury while performing sit-ups 
during this weekend.

Records from W. C. Ramer. M.D., show that the appellant was 
seen on May 9, 1990, for complaints of back pain.  The 
appellant related he had been at a military drill on the 
prior weekend and had done some exercises.  He did not seem 
to hurt himself at that time.  He later helped to move a 
piano but did not feel any pain at that time.  A day later he 
began to have back pain that had become progressively worse.  
X-rays of the lumbar spine showed evidence of muscle spasm of 
the lower back with complete loss of lordosis.  Dr. Ramer 
provided an assessment of bilateral lumbar muscle strain.  
The appellant was seen with further complaints of back pain 
in May 1990.  A entry from July 1990 noted that the appellant 
was in a motor vehicle accident (MVA) and complained of neck 
pain.  

The next entry was in July 2000.  The appellant complained of 
back pain.  The history was that he injured his back in the 
military "many years ago."  The appellant related that he 
had tried to hold a job at two places but was unable to 
because of his back.  The assessment was chronic back 
problems.

Records from J. Taylor, M.D., show treatment for hypertension 
and back pain beginning in March 2000.  The appellant gave a 
history of hurting his back in service while doing sit-ups in 
1990.  He had recently hurt his back while moving a large 
sack of fish food in his truck.  A June 2000 assessment was 
back pain.  

The appellant was later treated by T. Hayden, M.D., who saw 
the appellant in February 2003.  The appellant was having 
severe back pain that had its onset with him getting out of 
bed 5 days earlier.  The appellant said he had had 
exacerbations off and on but it had been three years since he 
had any.  He said his original problem began in the Army and 
it had been off and on since then.  The assessment was left 
lumbosacral strain with left leg radiculopathy.

The appellant's Social Security Administration (SSA) records 
were obtained.  He was awarded SSA disability benefits, on 
the basis of a psychiatric disorder, in 2001.  The disability 
was effective from September 1999.  The appellant's 
employment history from 1982 to 1999 was included in the 
records.  He did not report any problems with his back as a 
reason for changing jobs or losing jobs.  He stated only that 
his psychiatric symptoms caused him to change or lose jobs.

The Board notes that the appellant has stated that he did not 
pursue additional treatment for his back in the years between 
1995 to 1997 because he did not have insurance.  However, the 
employment history in his SSA records documents his 
employment with the same employer from 1982 to 1995.  The 
appellant has not identified any source of treatment for his 
back for this period, 1990 to 1997, other than Dr. Ramer and 
his records reflect a 10-year gap in treatment (1990-2000).

Records from Pathways, and those from Dr. Winston, all 
related to treatment for psychiatric symptoms beginning in 
1998.  The appellant's back was not referenced as a problem, 
even by way of past medical history.  In addition, the SSA 
records contained treatment evaluations from P. Deschenes, 
Psy.D, primarily in calendar year 2000.  There was no 
reference to any type of a back problem.  The appellant's 
employment history was noted and all difficulties in holding 
or obtaining employment were related to his psychiatric 
symptoms.  

The appellant submitted a statement from K.R. in September 
1993.  K.R. said that he had worked with the appellant for 14 
years.  He said the appellant came to work on May 7, 1990, 
and approached him with concerns about his lower back pain.  
He said the appellant told him he had been at a National 
Guard drill on the prior weekend and hurt his back.  

The appellant was afforded a VA examination in October 2003.  
The examiner noted the history of the appellant injuring his 
back during a drill weekend in May 1990.  He also reported 
that the appellant related he would experience back pain 
whenever he was engaged in activities such as using a weed 
eater, mowing the lawn, getting the lawn mower out of the 
shed, picking blackberries, or picking up 50-pound bags of 
corn to feed deer.  The examiner said that x-rays of the 
lumbar spine showed a fairly normal vertebral body alignment.  
There was a significant decrease in the lumbar lordosis.  The 
examiner also said that he saw only a mild amount of facet 
arthritis.  He said the appellant was having what sounded 
like mechanical low back pain.  He said most problems were 
associated with the appellant using something heavy such as a 
weed eater that is held away from the axis of the body.  He 
said the appellant did not have pain on examination and did 
not experience pain when not engaged in certain activities.  

The examiner stated he was not sure about if the appellant 
injured his back in service.  However, he did say that it was 
unlikely that the injury had caused the appellant's current 
symptoms.  He said the current symptoms sounded more like 
mechanical back pain.  He concluded by saying it was as 
likely as not that the appellant injured his back in service 
but he could not say this injury necessarily caused the 
current problems.  

The appellant submitted several statements wherein he said he 
was undergoing Officer Candidate School (OCS) training at the 
time of the injury.  He did not want the injury to affect his 
status and ability to complete the training.  He avoided 
seeing a doctor.  He said his instructors were aware of his 
back problems and he was allowed to avoid certain activities 
during his last phase of training.  

The appellant submitted two letters from Dr. Ramer, dated in 
May and June 1990, respectively.  The first letter, dated May 
16, 1990, stated that the appellant was under his care for 
back strain.  He said the appellant was advised to postpone 
his physical training (PT) test that was scheduled for June.  
Dr. Ramer said the appellant would be able to go through his 
Phase III training.  The letter from June 1990 noted that he 
had originally seen the appellant for a back strain on May 9, 
1990.  He said there was some improvement but that the 
appellant still had some problems.  He listed several 
activities that the appellant should avoid such as sit-ups, 
push-ups, and running for a long distance.  However, he 
should be able to do all other activities to complete his 
Phase III training.  

The appellant submitted a statement from R. J. Barnett, M.D., 
in May 2005.  Dr. Barnett said he saw the appellant in May 
2005.  He noted the history of a back injury in 1990, as 
related by the appellant.  This involved the appellant 
experiencing a splitting sensation in his lower back while 
doing sit-ups.  He also injured his back while moving a 
piano.  Dr. Barnett noted that the appellant had been treated 
by the several physicians identified and x-rayed by VA.  He 
noted the treatment provided by Dr. Ramer.  He also referred 
to the impression given by Dr. Hayden in 2003.  Dr. Barnett 
did not provide any opinion to address the question of 
whether the appellant's current complaints were related to 
the injury in service.  Rather, he provided an assessment of 
a measurement of current disability based on a guide to 
disability evaluations.  

The veteran also submitted several statements from Dr. 
Hayden.  They were dated in February 2004, January 2005, May 
2008, and August 2008.  In 2004, Dr. Hayden said the 
appellant had been a patient at his clinic since 1991.  There 
is no evidence to support this.  The earliest records are 
dated in 2003 and the appellant reported treatment from Dr. 
Hayden no earlier than 2002.  The date of treatment aside, 
Dr. Hayden noted that the appellant reported injuring his 
back in May 1990 and that he complained of back pain since 
that time.  Dr. Hayden added that, since the appellant 
reported his pain started there [May 1990] and had continued 
since then, "any help you could give him would be 
appreciated."

In 2005, Dr. Hayden said the appellant was still complaining 
of back pain and arthritic pains in his back.  He said the 
appellant insists he hurt his back during a drill while doing 
sit-ups and while moving a piano later.  His back had been 
hurting ever since.  He noted that the appellant was seeking 
disability and having problems with his back.  

In May 2008 Dr. Hayden again noted the appellant's 
recollection of being injured while doing sit-ups and then 
moving a piano in May 1990.  The appellant maintained that 
his back had hurt ever since.  Dr. Hayden said he believed 
this would be a service connected disability since the 
appellant had chronic back pain, with exacerbations, starting 
with the incident in 1990.  There was no history of a back 
problem prior to that time.  

In his statement from August 2008, Dr. Hayden gave the same 
history of injury.  He said that, in his 22 years of 
experience, it was unusual for an individual of the 
appellant's age to have as much arthritic pain.  He said that 
he knew that a previous injury to any joint could cause or 
accelerate degenerative arthritic changes in that joint.  He 
said it would be reasonable to assume that when the appellant 
hurt his back, it has contributed to the arthritic changes he 
has now.  

The appellant also submitted treatment records from Dr. 
Hayden, from the Northside Medical Clinic, for the period 
from March 2000 to May 2008.  The records included those from 
Dr. Taylor from 2000.  There were no entries that related any 
current symptoms to the appellant's injury in 1990, other 
than the original entry from February 2003.  

The Board remanded the appellant's claim for additional 
development in April 2008.  The appellant submitted the 
records from Dr. Hayden, as well as two additional statements 
from him.  The appellant was also afforded a VA examination 
in July 2008.  The examiner noted he had reviewed the claims 
folder and the request for the examination.  The request 
contained the actions directed by the Board in its remand of 
April 2008.  The examiner reported the appellant's history of 
injury during his military drill in 1990 and while moving a 
piano.  He noted the appellant complained of continued back 
pain since that time.  The assessment was mild degenerative 
arthritis of the lumbar spine.

The examiner provided a further assessment wherein he noted 
the appellant's contentions that he had experienced 
intermittent back pain since his injury in May 1990.  He said 
this was a common occurrence in the general population.  He 
also said that given the appellant's history, he thought it 
was less likely than not that the injury during sit-ups had 
caused the mild degenerative joint disease (DJD) of the 
lumbar spine.  

The appellant testified regarding his injury in December 
2007.  He reiterated how he injured his back in May 1990 and 
how he was allowed to complete his OCS training with 
concessions.  He testified that he was treated by Dr. Ramer 
in 1990 and that he saw Dr. Taylor in 2000.  He said that he 
had 3-4 episodes of back pain in the intervening years.  

II.  Analysis

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2008).

Thus, with respect to the appellant's National Guard and Army 
Reserve service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  
Service connection is generally not legally merited when a 
disability incurred on INACDUTRA results from a disease 
process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Although there is no direct evidence of injury while the 
appellant was participating in his drill in May 1990, the 
statements from the appellant, his friend K.R., and the 
records from Dr. Ramer all support a conclusion that he 
suffered some type of a back strain on the weekend of May 5-
6, 1990.  Thus, an injury is established by the evidence of 
record.  

The records from Dr. Ramer, and his two letters, also support 
the appellant's contention that he was allowed to finish his 
OCS training with special considerations related to his 
continued back pain in 1990.  However, there is a 10-year gap 
in treatment after July 1990 until the appellant sought Dr. 
Ramer's help with a disability claim in July 2000.  Dr. Ramer 
did not provide any statement that related any current 
symptomatology to the injury from May 1990.

The appellant has alleged that he has experienced continuous 
back pain since his injury in May 1990.  However, that is not 
supported by the evidence of record.  He passed his military 
PT test in June 1991 as reflected on his evaluation report.  
Further, the records from Dr. Taylor/Dr. Hayden in 2000 show 
that the appellant was seen for current back pain related to 
moving a bag of fish food.  The entry from February 2003 
shows that the appellant himself said he had off and on back 
pain that he attributed to his injury in service.  Moreover, 
the 2003 entry noted that the appellant said it had been 
three years since his last exacerbation, or his report of 
injury moving the bag of fish food in 2000.  

The medical records relied on by SSA, while focusing on the 
appellant's primary psychiatric disorder, addressed his 
overall status.  There were no references to his back in the 
records dating from 1998.  The appellant was seen on multiple 
occasions and yet his back was not reported as causing him 
any problems.

The Board acknowledges the several statements from Dr. 
Hayden, clearly written to support the appellant's claim.  
Three of the four statements provide an assessment of the 
appellant's condition in 1990 but do not provide an 
explanation for why any current symptomatology would be 
related to the injury from 1990.  The statements note the 
appellant's claim of injury in 1990, which is conceded, and 
his claim of continued pain since that time.  The most 
detailed statement is from August 2008 wherein Dr. ayden 
addressed how an injury to a joint can cause or accelerate 
arthritic changes in that joint.  He said it would be 
reasonable to assume that in the appellant's case.

Even affording the last statement every favorable 
consideration, it does not rise to the level of placing the 
appellant's claim in equipoise.  See Lee v. Brown, 10 Vet. 
App. 336, 339 (1997) (A proffered medical opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words).  The whole of 
the treatment records, from Dr. Hayden and others, shows no 
continuity of symptomatology but incidents of exacerbations 
brought about by direct actions such as using a weed eater, 
moving a bag of fish food and other activities.  There are no 
notations, or statements, that record a complaint of 
continuous back pain without a connection to a precipitating 
event.  

The two VA examiners reviewed the appellant's history.  They 
also reviewed the intercurrent treatment reports and 
determined that it was not at least as likely as not that the 
appellant's current symptoms and arthritis were related the 
injury in 1990.  The first VA examiner noted distinctly that 
the appellant did not have pain when he was not engaged in 
the activities listed in the report.  In light of all of the 
evidence of record, the Board finds that Dr. Hayden's 
statement from August 2008 to be speculative.  See Bloom v. 
West, 12 Vet. App. 185 (1999).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has found it to constitute error for 
a medical examiner to ignore an appellant's lay assertions 
that he had sustained a back injury during service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  That is not 
the case here.  Both VA examiners have considered the 
appellant's contention and accepted the fact of an injury; 
however, both examiners have not found the appellant's 
current condition to be related to the injury in service.  

The Board notes that lay evidence in the form of statements 
or testimony of the appellant is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The appellant is 
competent to say he experienced back pains during his drill 
in May 1990 and that he has current complaints of back pain. 

The appellant is not competent to relate his current 
mechanical low back pain and degenerative arthritis to any 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a mechanical low back pain with 
degenerative arthritis, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the appellant's claim was received in 
June 2005.  The RO wrote to the appellant in September 2005.  
The RO advised the appellant of the evidence required to 
substantiate his claim for service connection.  This included 
submission of new and material evidence to reopen the claim 
as it had been previously denied.  The letter also advised 
the appellant of the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.    

The appellant responded by submitting evidence and statements 
in support of his claim.  The claim was denied in December 
2005.  The appellant expressed his disagreement with the 
denial in November 2006.  The RO provided the notice required 
in Dingess by way of a letter dated in November 2006.

The RO issued a statement of the case in April 2007 that 
found new and material evidence had been received to reopen 
the case.  However, service connection remained denied.

The Board also found that new and material evidence had been 
received.  The Board reopened the claim and remanded the case 
for additional development.

The AMC wrote to the appellant in May 2008.  The letter 
advised the appellant of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The appellant was 
informed of the evidence of record.  The letter also provided 
the notice information addressed by the Court in Dingess.

The appellant responded by submitting additional statements 
from Dr. Hayden, treatment records, and his own statements.  

The appellant's claim was re-adjudicated and remained denied.  
The AMC issued a SSOC in August 2008 that informed the 
appellant of the additional evidence that was considered and 
the basis for the continued denial of the claim.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The appellant has 
actual knowledge of what is required to establish service 
connection for his claim.  He has argued that he was injured 
in service and that he has continued to experience back 
problems since that injury.  He has responded to requests for 
information and/or evidence.  He has presented argument and 
extensive evidence in support of his claim.  Moreover, a 
reasonable person would be expected to understand from the 
notice provided what was required to reopen the original 
claim and to establish service connection.  The notice was 
effective in that the appellant did provide evidence directly 
in response to the elements noted in his notice letter and 
his claim was reopened on that basis.

The appellant has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the several notice letters in his case 
and he has submitted statements and evidence in support of 
his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the appellant's claim has been obtained.  The 
evidence developed in this claim includes STRs, private 
treatment records, SSA records, statements from private 
physicians, VA examinations and statements from the 
appellant.  He testified at a Travel Board hearing in 
December 2007.  His case was remanded for additional 
development.

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for mechanical low back 
pain with degenerative arthritis is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


